ACCEPTED
                                                                                  03-15-00405-CV
                                                                                          7745472
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             11/9/2015 2:14:34 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                         No. 03-15-00405-CV

                       In the Court of Appeals                 FILED IN
                                                        3rd COURT OF APPEALS
                   for the Third District of Texas          AUSTIN, TEXAS
                          At Austin, Texas              11/9/2015 2:14:34 PM
                                                          JEFFREY D. KYLE
                                                                Clerk
             ___________________________________

                         DARRELL J. HARPER,
                             Appellant,

                                   v.

                     THE STATE OF TEXAS,
                          Appellees.
            ____________________________________

           On Direct Appeal from the 98th Judicial District
                   Court of Travis County, Texas
             Trial Court Cause No. D-1-GN-14004224
            ____________________________________

           APPELLEE’S MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLEE’S BRIEF
            ____________________________________

KEN PAXTON                                DANIEL C. NEUHOFF*
Attorney General of Texas                 Assistant Attorney General

CHARLES E. ROY                            OFFICE OF THE ATTORNEY
First Assistant Attorney General          GENERAL
                                          P.O. Box 12548
JAMES E. DAVIS                            Austin, Texas 78711-2548
Deputy Attorney General                   Tel: (512) 463-2080
for Civil Litigation                      Fax: (512) 936-2109

KAREN D. MATLOCK                          Counsel for Appellee
Chief, Law Enforcement                    *Attorney-In-Charge
Defense Division
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS,

AUSTIN:

      Appellee the State of Texas, through the Office of the Attorney General,

submit this motion for extension of time to file Appellee’s Brief. Appellees ask this

Court to grant a 30 day extension of time to file Appellee’s Brief. In support, the

Office of the Attorney General Respectfully offers the following:

1.    On May 29, 2015, this cause was dismissed pursuant to Chapter 11 of the

Texas Civil Practice and Remedies Code because Appellant, Darrell J. Harper, was

determined to be a vexatious litigant and failed to furnish the required security to

pursue his case. On July 2, 2015, undersigned counsel was given notice that Harper

had given notice of appeal. On October 5, 2015, Harper filed his Judgment by

Default, filed as his appellant’s brief. Appellee’s deadline for filing Appellee’s Brief

is November 12, 2015. No extensions have previously been sought by Appellee.

2.    The court may extend the time to file Appellee’s brief if the motion states: (A)

the deadline for filing the item in question; (B) the length of the extension sought;

(C) the facts relied on to reasonably explain the need for an extension; and (D) the

number of previous extensions granted regarding the item in question. TEX. R. APP.

P. 10.5(b)(1). Appellee’ brief is due November 12, 2015. Appellee seeks a thirty (30)

day extension of time to file Appellee’s brief. Undersigned counsel will be in

Houston, Texas from November 9, 2015 through November 11, 2015 for an expert


                                           1
deposition in an unrelated case. Furthermore, undersigned counsel has two motions

for summary judgment due November 13, 2015, one in a potential class action

involving an entire prison unit. Appellee does not seek this extension in bad faith for

the purpose of delay, but in order that undersigned counsel may fully represent his

client. Appellee has not sought any other extensions in this appeal.

                                Conclusion and Prayer

      Appellee now respectfully requests the Court grant a 30 day extension of time

to file Appellee’s brief in this case.

      Date: November 9, 2015


                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil Litigation


                                         KAREN D. MATLOCK
                                         Assistant Attorney General
                                         Chief, Law Enforcement Defense Division

                                         /s/ Daniel C. Neuhoff
                                         DANIEL C. NEUHOFF
                                         Assistant Attorney General
                                         Attorney-in-Charge
                                         Texas Bar No. 24088123

                                           2
Law Enforcement Defense Division
P. O. Box 12548, Capitol Station
Austin TX 78711
(512) 463-2080/Fax (512) 936-2109
daniel.neuhoff@texasattorneygeneral.gov
ATTORNEYS FOR APPELLEE STATE
OF TEXAS




  3
                      NOTICE OF ELECTRONIC FILING

      I, DANIEL C. NEUHOFF, Assistant Attorney General of Texas, do hereby
certify that I have electronically submitted for filing, a true and correct copy of the
above and foregoing Motion in accordance with the electronic filing system for the
Third Court of Appeals on this the 9th day of November, 2015.


                                        /s/ Daniel C. Neuhoff
                                        DANIEL C. NEUHOFF
                                        Assistant Attorney General




                          CERTIFICATE OF SERVICE

      I, DANIEL C. NEUHOFF, Assistant Attorney General of Texas, certify that
a true and correct copy of the above and foregoing APELLEE’S MOTION FOR
EXTENSION OF TIME has been served by placing it in the United States Mail,
postage prepaid, on November 9, 2015, addressed to:
Darrell J. Harper, No.1957729
TDCJ - Ellis Unit
1697 FM 980
Huntsville, TX 77343
Plaintiff Pro Se

                                        /s/ Daniel C. Neuhoff
                                        DANIEL C. NEUHOFF
                                        Assistant Attorney General




                                          4